Duckworth, Justice.
Mrs. J. N. Taliaferro and Louise Taliaferro brought suit against R. M. Crawford, claiming ownership of certain described lands as the sole heirs at law of J. N. Taliaferro, and alleging that they and their predecessors in title had been in open, adverse, peaceable, notorious, and continuous possession of said property since 1884. It was further alleged that the defendant had forcibly taken possession of a certain described portion of said lands, and was threatening to take possession of other portions. The prayers were for writ of possession, injunction, and mesne *382profits. The defendant answered, claiming under a certain deed from a common grantor, alleging that he had taken possession of certain lands claimed by plaintiffs, and admitted that plaintiffs were entitled to possession up to a line claimed by the defendant as the true line between the properties. On the trial the jury found for the plaintiff as to the line claimed by them as the true line. The defendant’s motion for new trial was overruled, and -he excepted.
Upon a careful examination of the pleading, the evidence, and the grounds of 'the motion for new trial, we are convinced that the evidence was sufficient to authorize the verdict. While the plaintiffs did not prove that they were the sole heirs at law of their alleged predecessor in title, or how many heirs at law there were (Dupon v. McLaren, 63 Ga. 470; Malone v. Kelly, 101 Ga. 194, 28 S. E. 689; Overby v. Phelps, 150 Ga. 293, 103 S. E. 431; Rudulph v. Brown, 161 Ga. 319, 130 S. E. 559; compare, Code, § 33-103), the evidence authorized a finding of prior possession in the plaintiffs of the land in dispute, and that the defendant had acquiesced in the line claimed by the plaintiffs as the true line. Code, §§ 33-102, 85-1602. The special grounds of the motion for new trial are without merit. No error appearing, the court did not err in overruling the motion.

Judgment affirmed.


All the Justices concur.